Citation Nr: 0923224	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
right hand gunshot wound residuals, Muscle Group IX, 
currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1943 to October 1945.  He participated in 
action against the enemy on Eniwetok Atoll in the Marshall 
Islands from February 18 to 23, 1994, on Saipan in the 
Mariana Islands from June 16 to July 19, 1944 and in the 
Ryukyu Islands including on Okinawa from March 25 to August 
10, 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision in August 2006 that 
continued the 10 percent rating then in effect for the 
service-connected right hand disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDING OF FACT

The service-connected right hand gunshot wound residuals is 
shown to be productive of a disability picture that more 
nearly approximates that of favorable ankylosis of the thumb 
and another finger of his major upper extremity.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected right hand gunshot wound residuals, 
Muscle Group IX are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.73 
including Diagnostic Code 5309, 4.71(a) including Diagnostic 
Code 5223.  (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Regarding the instant claim for an increased rating, the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

VA notified the Veteran in a May 2006 letter and March 2008 
Statement of the Case (SOC) of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

The SOC informed the Veteran of the specific pertinent rating 
criteria which would provide a basis for the sought after 
increased rating.  The claim was subsequently readjudicated 
in a June 2008 Supplemental SOC (SSOC).  

A June 2008 letter also provided adequate notice of how 
disability ratings are assigned.  While the Veteran might not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  

The Veteran was also recently afforded a VA examination to 
evaluate the current severity of his service-connected 
disability now on appeal.  In sum, there is no evidence of 
any defect in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to present pertinent 
evidence.  In sum, there is no identified evidence to be 
obtained in connection with the appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  In the 
process, he has not suggested that an error, prejudicial or 
otherwise, exists.  Hence, the case is ready for 
adjudication.  


Factual Background

The Veteran sustained a shell fragment wound to his right 
hand in June 1944 during the invasion of Saipan in World War 
II.  

On VA examination in November 1946, the shell fragment wound 
of entry was noted to be over the ulnar side of the dorsum of 
the right hand measuring 1/4 inch in length.  This was well 
healed and not adherent, depressed or tender.  The shell 
fragment wound of exit was on the ulnar side of the right 
hand over the hypothenar eminence measuring 3/4 inch in length.  
It was adherent to the muscles of the hypothenar eminence.  
It was not depressed or tender.  There was no limitation of 
motion of the right hand.  Muscle tonus and muscle power was 
normal.  Grip of the right hand, compared to the left, was 
normal.  The supplied diagnosis was that of right hand shell 
fragment wound residuals.  

The report of a June 2006 VA muscles examination shows that 
the Veteran complained of having symptoms, described as pain, 
weakness and numbness that were associated with this service-
connected right hand disorder.  Other than repetitive 
exercise, he described no real limitation of function or 
motion.  The disorder affected his activities of daily living 
on occasion while combing his hair.  His right hand grip 
strength was decreased compared to his left.  No loss of 
muscle function was observed.  Shrapnel wound to the right 
hand affecting the lateral lumbrical muscle was diagnosed.  

A VA examination was conducted in September 2007.  The 
Veteran claimed to have increased pain and decreased strength 
since his last examination.  He had constant pain with spasms 
of the thenar muscle.  He also complained of numbness and 
weakness.  

The Veteran experienced problems with dressing, bathing and 
toileting.  He described daily flare-ups that lasted at least 
two hours.  His activities of daily living were also affected 
concerning driving and sleeping.  

The examination showed decreased right thumb range of motion; 
he was unable to rotate the thumb 360 degrees.  This motion 
was with pain.  The "MCP" (metacarpophalangeal) joint 
flexed to 20 degrees with pain, and the "DIP" (distal 
interphalangeal) joint extended to 0 degrees with pain and 
flexed to 20 degrees, also with pain.  There was no 
additional loss of range of motion after repetitive use.  The 
right thenar eminence was atrophied.  Muscle strength was 4 
of 5.  Dexterity was intact with writing.  Grasping, pushing, 
pulling, twisting, and probing were all intact.  The 
diagnosis was that of right thenar eminence shrapnel injury 
without fragments and residual arthritis of the hand.  

Most recently, a VA peripheral nerves examination was 
conducted in February 2008.  The Veteran reported having 
weakness and numbness of the hand.  His right hand grip was 
weak, and weakness of all muscles, flexors and extensors of 
the fingers and thumb was present.  

The examiner indicated that right ulnar neuropathy was shown.  
He added that this was more extensive than could be accounted 
for by the serviced-connected localized shrapnel wounds to 
the hand, adding that it was more likely related to an ulnar 
compression at the elbow.  The examiner commented that no 
definite neuropathy related to the service-connected injury 
that could be deemed separate from the service-connected 
muscle damage was present.  


Laws and Regulations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2008).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 
4.1.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare- ups."  Id. at 206.  

On appeal, the Veteran is asserting an increase disability 
evaluation is warranted for the existing service-connected 
disorder on appeal.  Where entitlement to compensation has 
already been established and an increased disability rating 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

The service-connected right hand disability is currently 
rated under the provisions of Diagnostic Code (Code) 5309, 
pertaining to Muscle Group IX.  Muscle Group IX involves the 
intrinsic muscles of the hand, including the thenar eminence, 
the short flexor, opponens, abductor, and adductor of the 
thumb, hypothenar eminence, the short flexor, opponens, and 
abductor of the little finger, 4 lumbricales, and 4 dorsal 
and 3 palmar interossei.  Muscle Group IX functions to 
supplement the strong grasping movements of the forearm 
muscles with delicate manipulative movements.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (2008).  Because the hand is so 
compact a structure, isolated muscle injuries are rare, and 
these injuries are rated based on limitation of motion.  38 
C.F.R. § 4.73, Diagnostic Code 5309.  


Analysis

The above-reported VA clinical examination findings do not 
demonstrate ankylosis of individual or multiple digits and an 
evaluation in excess of 10 percent is not warranted for 
limitation of motion of any individual digits.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-30 (2008).  

Unfortunately, the VA examination reports of record do not 
include sufficient thumb and finger range of motion study 
results sufficient to rate this instant disorder.  See 
38 C.F.R. § 4.71a, Codes 5228 and 5229.  

On this record, the Board finds that a 30 percent rating is 
assignable because the findings of decreased range of motion 
of the right thumb with related pain and weakness exhibited 
during September 2007 VA examination.  This current 
disability picture is shown to more closely resemble overall 
limitation consistent with favorable ankylosis of the thumb 
and another finger of the Veteran's major upper extremity.  

In the absence of findings suggestive of unfavorable 
ankylosis of the thumb or involvement of other fingers, a 
higher rating is not for application in this case.  

Accordingly, on this record, an increased rating of 30 
percent, but no more for the service-connected right hand 
disability is warranted.  


Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to extraschedular 
consideration.  

First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  

Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this case, there is no evidence of an exceptional or 
unusual clinical presentation.  A referral for an 
extraschedular review is not warranted as there is no showing 
or even assertions of marked interference with employment due 
to the service-connected right hand disability or frequent 
periods of hospitalization that are not addressed in rating 
the disability.  

For these reasons, the Board finds that referral for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  


ORDER

An increased rating of 30 percent, but not higher for the 
service-connected right hand gunshot wound residuals, Muscle 
Group IX is granted, subject to the regulations governing the 
award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


